PROB 35                                                                        Report and Order Terminating Supervision
(Reg 3/93)                                                                              Prior to Original Expiration Date



                              UNITED STATES DISTRICT COURT
                                           FOR THE
                             EASTERN DISTRICT OF NORTH CAROLINA

UNITED STATES OF AMERICA

                      v.                                      Crim. No. 4:08-CR-52-lD

CLARENCE MIMS

       On December 21, 2017, the above named was released from prison and commenced a temi of
supervised release for a period of 60 months. The offender has complied with the rules and regulations of
supervised release and is no longer in need of supervision. It is accordingly recommended that the offender
be discharged from supervision.

                                                      I declare under penalty of perjury that the foregoing
                                                      is true and correct.


                                                     Isl Van R. Freeman, Jr.
                                                     Van R. Freeman, Jr.
                                                     Deputy Chief U.S. Probation Officer
                                                     150 Rowan Street Suite 110
                                                     Fayetteville, NC 28301
                                                     Phone:910-354-2542
                                                     Executed On: August 31, 2020


                                          ORDER OF COURT

       Pursuant to the above report, it is ordered that the offender be discharged from supervision and that
the proceedings in the case be terminated.

             Dated this _2.-~_ day of   .Sa.pkfJ. ~           , 2020.




                                                             James C. Dever III
                                                             U.S. District Judge




                  Case 4:08-cr-00052-D Document 45 Filed 09/02/20 Page 1 of 1
